COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-11-00333-CV
Style:                    Andrew Whallon, Dahlia Garcia, and Richard Grayshaw
                          v City of Houston
Date motion filed*:       January 9, 2014
Type of motion:           Second motion to extend time to file appellee’s brief
Party filing motion:      Appellee
Document to be filed:     Appellee’s brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                    December 2, 2013
       Number of prior extensions:              1             Current Due date: January 2, 2014
       Date Requested:                       February 3, 2014

Ordered that motion is:

          Granted
               If document is to be filed, document due: February 3, 2014
                      The Court will not grant additional motions to extend time absent
                       extraordinary circumstances
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________


Judge's signature:/s/ Sherry Radack
                   Acting individually

Panel consists of                    ____________________________________________

Date: January 23, 2014

November 7, 2008 Revision